                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


 JOSHUA HOWARD

                          Plaintiff,
       v.                                          Case No. 17-cv-325-pp

 SAMUEL GRIESER, et al.,

                          Defendants.


   ORDER DENYING DEFENDANTS’ MOTION FOR LEAVE TO FILE AN
AMENDED ANSWER (DKT NO. 50), GRANTING DEFENDANTS’ MOTION FOR
     SUMMARY JUDGMENT (DKT NO. 53) AND DISMISSING CASE


      On March 6, 2017, the plaintiff, representing himself, filed this lawsuit

under 42 U.S.C. §1983, alleging that defendants Samuel Grieser and Donna

Larson violated his constitutional rights when they were deliberately indifferent

to his back injury; he also alleged that former defendant Belinda Schrubbe and

Larson retaliated against him. Dkt. No. 1. The defendants moved for partial

summary judgment on the retaliation claims, arguing that the plaintiff had

failed to exhaust his administrative remedies. Dkt. No. 31. The court granted

that partial motion and dismissed Schrubbe from the case. Dkt. No. 49. The

defendants then moved for summary judgment on the merits of the remaining

Eighth Amendment Claims. Dkt. No. 53. The defendants also moved for leave

to amend their answer to add an affirmative defense stating that the plaintiff’s

claims are barred by the statute of limitations. Dkt. No. 50. The court will deny

the defendants’ motion for leave to amend their answer because the
                                        1



        Case 2:17-cv-00325-PP Filed 02/02/21 Page 1 of 21 Document 79
amendment would be futile, given that the court will grant defendants’ motion

for summary judgment and dismisses the case.

I.    Motion for Leave to File an Amended Answer (Dkt. No. 50)

      The defendants asked to amend their answer to include an affirmative

defense based on the statute of limitations. Dkt. No. 50. “The court should

freely give leave [to file an amended answer] when justice so requires.” Fed. R.

Civ. P. 15(a)(2). “The Supreme Court has interpreted this rule to require a

district court to allow amendment unless there is a good reason—futility,

undue delay, undue prejudice, or bad faith—for denying leave to amend.”

Liebart v. SPX Corp., 917 F.3d 952, 964 (7th Cir. 2019) (quoting Life Plans, Inc.

v. Sec. Life of Denver Ins. Co., 800 F.3d 343, 357 (7th Cir. 2015)).

      The summary judgment documents demonstrate that allowing the

amendment would be futile because the plaintiff timely filed his complaint. The

plaintiff filed the complaint on March 6, 2017. Dkt. No. 1. The defendants

assert that it is undisputed the plaintiff’s claims concern events that took place

between January 3 and January 11, 2011. Dkt. No. 51 at 1. “An action under

42 U.S.C. § 1983 must be brought within the statute of limitations for personal

injuries supplied by the state in which the claim arose.” Huber v. Anderson,

909 F.3d 201, 207 (7th Cir. 2018) (citing Wallace v. Kato, 549 U.S. 384, 387

(2007)). In Wisconsin, that statute is Wis. Stat. §893.53 (2016), amended by

2017 Wis. Actt 235 (eff. April 5, 2018) (reducing applicable statute of

limitations from six years to three years). Id. In 2011, when the events that


                                        2



        Case 2:17-cv-00325-PP Filed 02/02/21 Page 2 of 21 Document 79
gave rise to the plaintiff’s claims occurred, limitations period was six years. Id.

In their brief in support of their motion for summary judgment, the defendants

asserted that the plaintiff’s complaint is time-barred because he filed his

complaint a little over six years after the events alleged in it. Dkt. No. 54 at 8.

      Six years from January 11, 2011 was January 11, 2017, and the plaintiff

did not file his compliant until March 6, 2017—about two months later. In his

response brief, the plaintiff did not dispute that he filed the complaint more

than six years after the events it describes. Dkt. No. 69 at 7. He cited Johnson

v. Rivera, 272 F.3d 519, 522 (7th Cir. 2001), however, pointing out that

“federal courts must toll the limitations period while a prisoner completes the

administrative process.” Dkt. No. 69 at 7. He explains that he filed four inmate

complaints about the events described in the complaint, and that he received

the final decisions on those complaints on March 6 and March 13, 2011. Id.

The defendants did not respond to this argument in their reply brief, but in

their response to the plaintiff’s proposed findings of fact they state that they do

not dispute for the purposes of summary judgment that the plaintiff received

the final decisions on his inmate complaints on March 6, 2011 and March 13,

2011. Dkt. No. 77 at ¶¶ 82-84.

      The plaintiff is correct that federal courts must toll the statute of

limitations period while he exhausts his administrative remedies. See Givens

v. Luedtke, 587 F. Appx. 979, 981 (7th Cir. 2014) (citing Johnson 272 F.3d at

521-22.) Because the defendants do not dispute that the plaintiff did not


                                          3



        Case 2:17-cv-00325-PP Filed 02/02/21 Page 3 of 21 Document 79
receive the final decisions on his grievances until March 6 and 13, 2011, the

court must toll the statute of limitations until March 6 at the earliest. Six years

from March 6, 2011 is March 6, 2017—the date on which the plaintiff filed his

complaint.

      The plaintiff’s complaint is timely and allowing the defendants to amend

the complaint to add an affirmative defense related to statute of limitations

would be futile. The court denies the defendants’ motion.

II.   Defendants’ Motion for Summary Judgment (Dkt. No. 53)

      A.     Facts

      In 2001, the plaintiff sustained a back injury from a car accident that left

him with chronic back pain. Dkt. No. 77 at ¶1.1 The plaintiff has been

incarcerated within the Wisconsin Department of Corrections (DOC) for several

years, and various DOC medical professionals have treated his chronic back

pain. Id. at ¶¶7-10, 16, 18-20. Typically, when his back pain lasted more than

a few days, the plaintiff asked a sergeant to call the Health Services Unit (HSU),

and he would be seen that same day. Id. at ¶¶16-17.

       In January 2011, the plaintiff was incarcerated at Waupun Correctional



1 The first twenty-three paragraphs of the plaintiff’s proposed findings of fact
lay out the history of his back problems, discuss DOC policy and provide the
plaintiff’s version of how prison staff have dealt with his back issues over the
years. Dkt. No. 70 at ¶¶1-23. The defendants objected to these proposed facts
as “immaterial” because they were not issues of material fact that might affect
the outcome of the lawsuit. Dkt. No. 77 at ¶¶1-23. The court has not relied on
these facts to decide whether the defendants are entitled to summary judgment
on the plaintiff’s claims, but the facts do provide a bit of background for what
occurred in January 2011.
                                         4



        Case 2:17-cv-00325-PP Filed 02/02/21 Page 4 of 21 Document 79
institution. Dkt. No. 55 at ¶1. On January 3, 2011, when the plaintiff pushed

his foot-locker back under his bed, “he felt a sharp pain going up his back from

his hip area where it felt like it was bone-on-bone.” Dkt. No. 77 at ¶24.2 He laid

down and waited until dinner time, when he would be able to talk to an officer.

Id. Officer Manthei (not a defendant) was working on the plaintiff’s range; when

he reached the plaintiff’s cell door, the plaintiff informed Manthei that his back

had gone out, and he needed to go to HSU. Id. at ¶25. Manthei told the plaintiff

he would let the sergeant know. Id. At 4:45 p.m., Sergeant Congleton3 (not a

defendant) called HSU and left a message informing HSU that the plaintiff had

asked to be seen because of his back going out. Id. at ¶¶25-26; Dkt. No. 55 at

¶30.

       The HSU manager, former defendant Schrubbe, identified defendant

Donna Larson as the person who responded to Congleton’s message January 3,

2011. Dkt. No. 77 at ¶28. At the time, Waupun’s HSU was short-staffed, and

there was only one registered nurse on duty. Id. at ¶27. According to Larson,

while she does not specifically recall the events of January 3, it was likely a

busy night if the sergeant had to leave a message (which would mean that the




2 The defendants posed technical objections to several of the plaintiff’s proposed
findings of fact relating to the events that occurred in January 2011, but did
not dispute the facts “for the purposes of summary judgment.” Dkt. No. 77.

3 At screening, the court allowed the plaintiff to proceed on a deliberate
indifference claim against Sgt. Grieser for the events of January 3, 2011 and
the events of January 7-11, 2011. Dkt. No. 15 at 7. It is undisputed that
Grieser did not work on January 3, 2011. Dkt. No. 71 at ¶4.
                                         5



        Case 2:17-cv-00325-PP Filed 02/02/21 Page 5 of 21 Document 79
nurse didn’t answer the phone) and she indicated that not answering the

phone “could have been a form of triaging while dealing with the medical needs

of other inmates and prioritizing any emergent care situation.” Dkt. No. 55 at

¶¶31-32. Larson indicated that, while she did not remember Congleton’s phone

message, when she evaluated a phone message from security about an inmate

who was asking for medical attention, it was her “general practice” to pull the

inmate’s medical chart and review it before calling back. Id. at ¶31. She said

that once she reviewed the chart and called the unit back, she’d ask the officer

what he’d observed; she said if the inmate was complaining about a chronic

issue and there were no signs that urgent care was necessary, she “likely”

would have ordered ice and told the inmate to submit a health services request.

Id. at 33. The plaintiff objects that there is no evidence that Larson reviewed

his chart—if she had, she would have seen the kind of care he’d been given in

prior situations and prescribed it. Id.

      Larson stated she would not have considered plaintiff’s back injury as an

emergent situation; she indicated that ice and rest are the first course of

treatment for back pain and that it was her practice to try the most

conservative, least invasive course of treatment first. Id. at ¶34. The plaintiff

objects that his back going out had been treated as an emergent situation in

the past, and that Larson is the only member of the HSU staff who waited

several days before getting him treatment. Id.

      According to the plaintiff, Larson called Congleton back forty-five


                                          6



        Case 2:17-cv-00325-PP Filed 02/02/21 Page 6 of 21 Document 79
minutes later recommending ice and asking that Congleton give the plaintiff an

HSR form. Dkt. No. 77 at ¶34. Officer Manthei took the HSR form to the

plaintiff in his cell, informing the plaintiff HSU had said that his situation was

not an emergency and that he needed to fill out the form. Id. at ¶35. The

plaintiff “was in disbelief that HSU refused to see him considering that they

had always done so in the past when his back went out.” Id. The plaintiff

asserted that when he asked Manthei how HSU could determine whether it was

an emergency when Manthei was the only person to whom the plaintiff had

spoken and Manthei didn’t ask him any questions, Manthei “gave him a

sympathetic shrug and walked away.” Id. The plaintiff alleged that about an

hour later, Manthei gave him some ice—saying that that was all the HSU would

approve—at which time the plaintiff told Manthei that HSU was going to have

to put the plaintiff on “sick-cell” because he could not go to the dining hall for

meals. Id. at ¶36. Officer Manthei later gave the plaintiff a “lay-in tag;” lay-in

status excuses inmates from work and allows them to receive meals in their

cells. Id. at ¶38.

      The plaintiff remained on lay-in status the entire day January 4, 2011

and took all three meals in his cell; he says he had no access to a hot

compress, Tylenol or pain-relieving balm. Id. at ¶39. On January 5, he

remained on lay-in status for the first shift, but he received a library pass in

the afternoon. Id. at ¶40. When the plaintiff asked Manthei how he had

received a pass on lay-in status, Manthei told him that defendant Sergeant


                                          7



         Case 2:17-cv-00325-PP Filed 02/02/21 Page 7 of 21 Document 79
Samuel Grieser had taken him off lay-in status. Id. Because the plaintiff had

been lying still for two days, he decided to go to the library. Id. at ¶41.

According to the plaintiff, this activity “caused his back muscles to stiffen up

and he started to experience muscle spasms even when laying down.” Id. at

¶42.

       When it came time for dinner, the plaintiff asked Manthei if he could

have dinner in his cell. Id. at ¶44. Manthei responded that Grieser had decided

not to put the plaintiff back on lay-in status because he was able to walk to the

library. Id. The plaintiff states that he went without dinner and was put back

on lay-in the next morning. Id. at ¶45. According to the plaintiff, because he

had been on lay-in status for three consecutive days, he assumed that he

would be seeing HSU. Id. at ¶46. The plaintiff described an earlier incident of

his back going out in which this had been his experience. Id. at ¶20.

       When HSU still had not come to his cell by Friday, the plaintiff decided to

go to the sergeant’s cage. Id. at ¶48. The plaintiff asked Grieser to call HSU;

when Grieser asked why, the plaintiff said it was for his back and that he could

not wait until Monday to be seen. Id. at ¶49. According to the plaintiff, Grieser

told him that it was not an emergency or “life or death” and told him to file a

“blue slip”—a health services request. Id. at ¶¶50-51. The plaintiff says that

Grieser also refused to call a supervisor and ordered the plaintiff to return to

his cell. Id. at ¶51. The plaintiff returned to his cell and filled out and

submitted the HSR form. Id. at ¶52 On the form, the plaintiff indicated his


                                          8



        Case 2:17-cv-00325-PP Filed 02/02/21 Page 8 of 21 Document 79
situation was an emergency and that the sergeant refused to call HSU or call a

supervisor. Id. at ¶52. According to Grieser, while he did not recall the plaintiff

approaching him about back pain on January 7 or whether he contacted the

HSU, his usual practice was to determine whether there was a possible

emergency situation; if the inmate was in obvious distress or the inmate could

not contact HSU himself due to obvious discomfort, Grieser would have called

HSU. Dkt. No. 55 at ¶¶14-15. If an inmate could move on his own and was able

to submit an HSR, the defendants indicate that “it is likely” Grieser would have

directed the inmate to do so. Id. at ¶16.

      The plaintiff also states that Grieser did not put him back on lay-in

status; the plaintiff does not explain whether he asked Grieser to put him back

on lay-in status. Dkt. No. 77 at ¶53. The plaintiff states that when Grieser

refused to call HSU because it was not an emergency, the plaintiff argued that

it was an emergency because he would not be able to go to the chow hall for

meals or come out for medicine. Id. at ¶50. The plaintiff further states that

Grieser “was aware that the plaintiff had been on lay-in status during the week

for his back pain, that the plaintiff had asked to go to HSU because he was not

going to be able to go to the chow hall or get his meds over the weekend and

that the plaintiff had not gone to the chow hall for dinner. Despite having this

information, Grieser did not place the plaintiff on lay-in.” Id. at ¶53.

      The plaintiff remained in his bed the rest of January 7 and all day

January 8. Id. at ¶54. He alleges that by Sunday, January 9, he was starving


                                         9



        Case 2:17-cv-00325-PP Filed 02/02/21 Page 9 of 21 Document 79
because he had not eaten in two days; he asked the first shift sergeant to place

him back on lay-in status, and the sergeant granted the request. Id.

      On Monday, January 10, the plaintiff remained on lay-in status but

again received a library pass. Id. at ¶55. According to the plaintiff, Manthei told

him that he had received a library pass because Grieser wanted to see if he

would use it. Id. The plaintiff alleges that he was “not in any shape” to go to the

library and that he told Manthei that he expected to go to the HSU at some

point. Id. Manthei later came by and told the plaintiff that he was scheduled to

go to the HSU the next day. Id. at ¶56. On Monday evening, the plaintiff

decided to take a shower, because the hot water would help his back pain and

because he had not had a shower in over a week. Id. at ¶57.

      According to the defendants, HSU received the plaintiff’s HSR form on

January 9, 2011, and Nurse Jackson (not a defendant) responded stating that

the plaintiff would be seen on a sick call. Dkt. No. 55 at ¶¶36-37. Larson saw

the plaintiff on January 11, 2011. Id. at ¶38. The plaintiff told Larson that his

back “felt like a ‘red poker that went up his back’ and he felt numbness and

tingling on January 4. He reported his pain was now at a 2 out of 10 and that

he was in no pain when lying flat.” Id. Based on her observations in the

examination, “Larson ordered ibuprofen, ice four times a day, rest and

stretching exercises. She provided the plaintiff a handout on the exercises. She

ordered an extra pillow restriction to put under his knees to alleviate pressure

on his back for January 11 to January 25 and put him on sick cell status to


                                        10



       Case 2:17-cv-00325-PP Filed 02/02/21 Page 10 of 21 Document 79
rest his back from January 11 to January 19.” Id. at ¶39. Sick cell status

restricts an inmate to his cell and allows for meals to be brought directly to the

inmate’s cell. Id. at ¶40. Larson also indicated that the plaintiff should be

scheduled with a doctor to address his chronic back pain. Id. at ¶39. After

January 11, 2011, Larson did not personally treat the plaintiff for back pain

again, though the plaintiff did see other members of the HSU staff. Id. at ¶41.

The plaintiff alleges that the “delayed treatment was unsuccessful,” and that “a

few days” later, he “suffered a secondary injury” to his back. Dkt. No. 77 at

¶60. He claims that he continued to experience back problems in the ensuing

years. Id. at ¶63.

       B.    Discussion

             1.      Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477

U.S. 317, 324 (1986); Ames v. Home Depot U.S.A., Inc., 629 F.3d 665, 668

(7th Cir. 2011). “Material facts” are those under the applicable substantive

law that “might affect the outcome of the suit.” Anderson, 477 U.S. at 248. A

dispute over a “material fact” is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id.




                                        11



       Case 2:17-cv-00325-PP Filed 02/02/21 Page 11 of 21 Document 79
             2.    Deliberate Indifference to Medical Needs Standard

      The plaintiff claims that the defendants violated his Eighth Amendment

rights when they delayed sending him to the HSU until January 11, 2011. A

prison official violates the Eighth Amendment where he is deliberately

indifferent “to serious medical needs of prisoners.” Estelle v. Gamble, 429 U.S.

97, 104 (1976). “To state a cause of action, a plaintiff must show (1) an

objectively serious medical condition to which (2) a state official was

deliberately, that is subjectively, indifferent.” Duckworth v. Ahmad, 532 F.3d

675, 679 (7th Cir. 2008). “A medical need is sufficiently serious if the plaintiff’s

condition ‘has been diagnosed by a physician as mandating treatment or . . . is

so obvious that even a lay person would perceive the need for a doctor’s

attention.’” Roe v. Elyea, 631 F.3d 843 857 (7th Cir. 2011) (quoting Greeno v.

Daley, 414 F.3d 645, 653 (7th Cir. 2005)). The condition does not need to be

life-threatening to be serious; it needs only to be “a condition that would result

in further significant injury or unnecessary and wanton infliction of pain” if not

addressed. Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010). Because the

parties do not argue over whether the plaintiff’s back pain is a serious medical

condition, the court will assume, for the purpose of its analysis, that the

plaintiff suffers from an objectively serious medical condition. See Pyles v.

Fahim, 771 F.3d 403, 411 (7th Cir. 2014).

      A plaintiff must also allege “that an official actually knew of and

disregarded a substantial risk of harm.” Petties v. Carter, 836 F.3d 722, 728


                                         12



       Case 2:17-cv-00325-PP Filed 02/02/21 Page 12 of 21 Document 79
(7th Cir. 2016). The plaintiff “must show more than mere evidence of

malpractice.” Id. He must show that the prison official’s choices “were so

‘significant a departure from accepted professional standards or practices’ that

it is questionable whether they actually exercised professional judgment.”

Stallings v. Liping Zhang, 607 F. Appx. 591, 593 (7th Cir. 2015) (quoting Pyles,

771 F.3d at 409). These choices include where a prison official fails to act or do

anything to address the serious medical need. See Gayton, 593 F.3d at 623-

624 (reversing summary judgment in favor of a nurse who refused to examine

or treat a vomiting inmate). They also include where an official delays

necessary treatment, aggravating a condition or needlessly prolonging a

plaintiff’s pain. Gomez v. Randle, 680 F.3d 859, 865-66 (7th Cir. 2012).

            3.     Deliberate Indifference Claims Against Sgt. Grieser

      At screening, the court allowed the plaintiff to proceed on deliberate

indifference claims against Grieser in two specific instances: “(1) Grieser failed

to obtain medical treatment for the plaintiff between January 3 through

January 6, 2011, when the plaintiff was in too much pain to leave his cell; and

(2) Grieser refused to place him on lay-in status on January 7 and 8, 2011,

despite the fact that the plaintiff was in too much pain to leave his cell to get

his meals.” Dkt. No. 15 at 7. The court did not allow the plaintiff to proceed on

a claim based on his allegations that Grieser refused to call HSU on the

morning of January 7, 2011, because the plaintiff alleged that he had left his

cell and therefore was able to submit an HSR form. Id.


                                        13



       Case 2:17-cv-00325-PP Filed 02/02/21 Page 13 of 21 Document 79
                   a.    Grieser’s Alleged Failure to Obtain Medical Treatment
                         for Plaintiff between January 3 through January 6,
                         2011.

      Regarding January 3, 2011, it is undisputed that Grieser was not on

duty that day. Dkt. No. 71 at ¶4. Liability under §1983 “requires personal

involvement in the alleged constitutional deprivation.” Colbert v. City of Chi.,

851 F.3d 649, 657 (7th Cir. 2017). Because Grieser was not at work on

January 3, 2011, he is not liable for failing to address the plaintiff’s medical

needs on that day.

      The undisputed facts also show that the plaintiff left his cell to go to the

library on January 5, 2011. Dkt. No. 77 at ¶¶40-41. In its screening order, the

court emphasized that the plaintiff’s claims hinged on his allegations that he

was immobile, and that Grieser ignored that immobility. There is no genuine

dispute of material fact as to whether Grieser was deliberately indifferent to the

plaintiff’s needs by requiring the plaintiff to fill out and submit an HSR form on

January 5 and January 6 instead of calling HSU on the plaintiff’s behalf. The

undisputed facts show that the plaintiff was mobile and capable of submitting

the form.

      As for January 4, there is no evidence that Grieser knew that the plaintiff

was immobile or in such intense pain that he could not fill out and submit an

HSR form or needed immediate medical attention. There is nothing in the

record demonstrating that the plaintiff asked Grieser to call HSU on January 4

or that the plaintiff informed Grieser that his situation was an emergency.

                                        14



       Case 2:17-cv-00325-PP Filed 02/02/21 Page 14 of 21 Document 79
“Officials can avoid liability by proving they were unaware even of an obvious

risk to inmate health or safety.” Petties, 836 F.3d at 728. Viewing the facts in

the light most favorable to the plaintiff, the plaintiff states he typically waited a

few days to see if his back pain would subside, and if it didn’t, he would then

ask a sergeant to call HSU. Dkt. No. 77 at ¶¶16-17.

      No reasonable factfinder could conclude that Grieser was deliberately

indifferent to the plaintiff’s medical needs from January 3 through January 6,

2011. Grieser was not working on January 3, and for January 4 through

January 6, there is no evidence that Grieser knew that the plaintiff was

immobile and could not submit an HSR form. The evidence, even when

considered in a light most favorable to the plaintiff, demonstrates that the

plaintiff was mobile and capable of submitting an HSR form. The court grants

summary judgment in Grieser’s favor for the claim relating to these allegations.

                   b.      Grieser’s Alleged Refusal to Place Plaintiff on Lay-in
                           Status on January 7 and 8.

      To prevail on an Eighth Amendment claim, the plaintiff must show that

that Grieser denied him “the minimal civil measure of life’s necessities.” Gillis

v. Litscher, 468 F.3d 488, 491 (7th Cir. 2006) (quoting Rhodes v. Chapman,

452 U.S. 337, 347 (1981)). This includes adequate food and medical care.

Farmer v. Brennan, 511 U.S. 825, 832 (1994). The plaintiff must show that

Grieser knew the plaintiff faced a “substantial risk of serious harm” and

“disregard[ed] that risk by failing to take reasonable measures to abate it.”

Gillis, 468 F.3d at 491.
                                         15



        Case 2:17-cv-00325-PP Filed 02/02/21 Page 15 of 21 Document 79
      Where a plaintiff misses meals because of his choice not to comply with a

rule, there is no Eighth Amendment violation. See Rodriguez v. Briley, 403 F.3d

952, 952 (7th Cir. 2005) (holding there was no Eighth Amendment violation

where a plaintiff missed meals because he refused to comply with a rule to

store belongings in a storage box); Freeman v. Berge, 441 F.3d 543, 544-45

(7th Cir. 2006) (finding that the plaintiff “was the author of his deprivation

rather than a victim of punishment” where he refused to wear pants when his

meals were delivered). Where a plaintiff does not control the circumstances

under which he misses a meal, however, there may be an Eighth Amendment

violation, and the court should consider whether there is genuine dispute of

material fact as to whether the defendants were deliberately indifferent to him.

See McDaniel v. Meisner, No. 14-cv-53-pp, 2016 WL 1261091 at * 10 (E.D. Wis.

March 30, 2016).

      In McDaniel, the plaintiff alleged that he could not walk to the day room

to get his meals and medication because of excruciating pain and a fear that he

would fall down the stairs. Id. There also was evidence in the record that the

defendant officers knew the plaintiff was missing meals for several days, knew

why he was missing meals and knew that HSU had not treated the plaintiff or

ordered lay-in status despite the plaintiff’s several requests. Id. at *12. The court

denied summary judgment in favor of the defendant officers because there was

a material question of fact as to whether the officers were deliberately

indifferent to the plaintiff’s needs. Id.


                                            16



        Case 2:17-cv-00325-PP Filed 02/02/21 Page 16 of 21 Document 79
      The plaintiff’s situation is different. By his own admission, the plaintiff

was mobile as early as January 5, and had walked to the sergeant’s cage on

January 7. The plaintiff could have filed out an HSR request on January 3 after

he was given the form by Manthei. He could have filled out a form on January

5 on his way to the library. He did not.

      The plaintiff has not alleged that he asked Grieser to place him on lay-in

status. The plaintiff implies that Grieser should have known to place him on

lay-in status without the plaintiff having to ask—he states that Grieser was

aware the plaintiff had been on lay-in status earlier in the week and that the

plaintiff told Grieser that unless he called HSU, the plaintiff would not be able

to go to the chow hall. But the plaintiff never states that he asked Grieser to

put him back on lay-in status, and never asserts that Grieser refused despite

knowing the plaintiff’s condition. Grieser had seen the plaintiff go to the library

and walk to the sergeant’s cage; this would indicate to Grieser that the plaintiff

was capable of moving from one point to another. The plaintiff does not explain

why Grieser should have known that the plaintiff could not go to the dining

hall when the plaintiff was able to go to the library.

      An official “must know of and disregard an excessive risk to inmate

health; indeed, they must ‘both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists’ and ‘must also

draw the inference.’” Greeno, 414 F.3d at 653 (quoting Farmer, 511 U.S. at

837.) The facts, even viewed in the light most favorable to the plaintiff, do not


                                           17



       Case 2:17-cv-00325-PP Filed 02/02/21 Page 17 of 21 Document 79
demonstrate that Grieser was aware of facts from which he could draw an

inference that the plaintiff was not able to get to the dining hall for meals.

      No reasonable factfinder could conclude that Grieser knew of an

excessive risk of harm and deliberately disregarded it. The court grants

summary judgment in Grieser’s favor and dismisses the claims against him.

            4.     Deliberate Indifference Claims against Nurse Larson

      The plaintiff claims that Nurse Larson violated his Eighth Amendment

rights when she refused to see him until he completed an HSR form, despite

the fact that she knew the plaintiff was in too much pain to leave his cell.

Viewing the facts in a light most favorable to the plaintiff: on January 3, 2011,

Larson appears to have determined that the plaintiff’s condition was not urgent

and recommended he follow Waupun’s policy to submit an HSR form to make

an appointment with HSU. Dkt. No. 55 at ¶¶33-34. She also recommended ice.

Id. These are treatment decisions, and “[b]y definition a treatment decision

that’s based on professional judgment cannot evince deliberate indifference

because professional judgment implies a choice of what the defendant believed

to be the best course of treatment.” Zaya v. Sood, 836 F.3d 800, 805 (7th Cir.

2016). Only where a medical professional’s “chosen ‘course of treatment’

departs radically from ‘accepted professional practice,’” may a factfinder “infer

from the treatment decision itself that no exercise of professional judgment

actually occurred.” Id. (quoting Pyles, 771 F.3d at 409).

      The plaintiff has not demonstrated that Larson’s course of treatment on

                                        18



       Case 2:17-cv-00325-PP Filed 02/02/21 Page 18 of 21 Document 79
January 3 departed radically from accepted professional standards. At most,

he argues that her course of action departed from the way HSU had responded

to his back pain in the past, but this is not enough to establish deliberate

indifference. The plaintiff disagrees with Larson’s course of action, but “mere

disagreement with a medical provider’s course of treatment is generally

insufficient to show deliberate indifference.” Garcia v. Armor Corr. Health Srvs.,

Inc., 788 F. App’x. 393, 395 (7th Cir. 2019).

      Larson also gave the plaintiff a reasonable opportunity to make an

appointment with HSU on January 3. Once the plaintiff submitted the HSR

form, he had an appointment with HSU in a matter of days. The evidence

indicates that the plaintiff is responsible for the delay in seeing the HSU

because he did not fill out the HSR form until January 7, 2011. Had he filled

out the HSR form earlier, either on January 3 when Manthei gave him the form

or January 5 on his way to the library, he may have seen HSU earlier than

January 11. No reasonable factfinder could conclude that Larson was

deliberately indifferent to the plaintiff’s needs.

      Because there are no genuine issues of material fact as to whether the

defendants were deliberately indifferent, the court grants summary judgment

in their favor. The defendants also argued that they were entitled to qualified

immunity. Because the court is granting summary judgment on the merits, the

court will not address the qualified immunity argument.




                                          19



        Case 2:17-cv-00325-PP Filed 02/02/21 Page 19 of 21 Document 79
      III.     CONCLUSION

      The court DENIES the defendants’ motion for leave to file an amended

answer. Dkt. No. 50

      The court GRANTS the defendants’ motion for summary judgment Dkt.

No. 53.

      The court DISMISSES this case. The clerk will enter judgment

accordingly.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Federal Rule of Appellate Procedure 3, 4. This court may extend this

deadline if a party timely requests an extension and shows good cause or

excusable neglect for not being able to meet the 30-day deadline. See Federal

Rule of Appellate Procedure 4(a)(5)(A).

      Under certain circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for

relief from judgment under Federal Rule of Civil Procedure 60(b). Any motion

under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of

the entry of judgment. The court cannot extend this deadline. See Federal

Rule of Civil Procedure 6(b)(2). Any motion under Federal Rule of Civil

Procedure 60(b) must be filed within a reasonable time, generally no more

than one year after the entry of the judgment. The court cannot extend this


                                          20



          Case 2:17-cv-00325-PP Filed 02/02/21 Page 20 of 21 Document 79
deadline. See Federal Rule of Civil Procedure 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 2nd day of February, 2021.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                       21



       Case 2:17-cv-00325-PP Filed 02/02/21 Page 21 of 21 Document 79
